03/23/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0181


                                      DA 21-0181
                                   _________________

IN RE THE MARRIAGE OF:

ALIA DAY FLOREN,

             Petitioner and Appellee,
                                                                   ORDER
      v.

JAVIER BAUTISTA-SCHEUBER,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Javier Bautista-Scheuber, to all
counsel of record, and to the Honorable Jason Marks, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                   March 23 2022